Title: To Thomas Jefferson from John Bondfield, 27 May 1786
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 27 May 1786

I am honor’d with your favor of the 17 Instant also with the Observations of Monsieur St. Victouer, to the Contents of both I shall pay every attention. If the Cases arrive the next month they will be in time to go by the Ship Comte d’Artois bound to portsmouth and will be a perfect good safe conveyance.
I have to Acknowledge the receipt of your favor of the 24 January, buissness having soon after called me up the Country. At my return learning you was in England I postponed forwarding the wine to your return of which I was uncertain. It shall be forwarded by the first Rouliers that leave this for Paris. The little articles you Commissioned for Virginia shall be shipt ⅌r. the Comte d’Artois.
In consiquence of instructions from Mr. Barclay at the Manufactory Royal of Gunpowder Established by Gouvernment at this City if on a short notice a quantity of the first quality could be obtain’d, I inform’d him that any quantity of the different proofs employ’d for the publick Service might on short notice be obtaind. Mr. Barclay not haveing informd me for what Use, I supposed it destin’d for the Barbaresq. Powers. Your Letter gives me room to change that opinion supposing it was intended for the Virginia State. Should that be the Case and you had not made the purchase, this ship going out, and being a very safe good ship commanded by Captain Gregory an officer in the service, if you should incline  that any purchases should be made to your Instructions every attention shall be paid.
I have the honor to be with due Respect Sir your most obedient Humble Servant,

John Bondfield

